United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1551
                                   ___________

On Target Sporting Goods, Inc.,          *
doing business as On Target,             *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Missouri.
Attorney General of the United States, *
United States Department of Justice;     *
Carl J. Truscott, Director, Bureau of    *
Alcohol, Tobacco, Firearms and           *
Explosives; James G. Martin, Acting      *
United States Attorney, Eastern District *
of Missouri, Eastern Division; Bureau *
of Alcohol, Tobacco & Firearms,          *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: October 18, 2006
                                Filed: January 4, 2007
                                 ___________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                           ___________

SMITH, Circuit Judge.

      The Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) refused to
renew On Target Sporting Goods, Inc.'s ("On Target") federal firearms license after
an inspection revealed multiple violations of the firearm disposition regulations. An
ATF hearing officer upheld the agency's determination, and On Target sought judicial
review. The district court1 granted the government's motion for summary judgment,
concluding as a matter of law that On Target willfully failed to follow the regulations.
We affirm.

                                     I. Background
       Paul Haley, On Target's owner, was aware of his general record-keeping and
firearm-tracing responsibilities. Haley had previously owned another business that had
been licensed to sell firearms and completed the ATF inspection process with that
business in 1993. Also, in 1996, Haley was interviewed by an ATF inspector during
a four-hour inspection of On Target. During the inspection, the inspector discussed
firearm laws and regulations with Haley, and Haley signed a form2 entitled "Review
of Federal Firearm Regulations."

      On April 9, 2002, ATF again inspected On Target's premises and records but
was unable to complete the inspection because On Target had failed to keep its firearm
records current from November 2001 through April 2002. The inspector returned to
On Target on April 16, 2002, June 11, 2002, the week of June 24, 2002, and in
January 2003, to complete the inspection. The inspector noted that On Target could
not account for 51 firearms listed in the company's inventory.



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
      2
       The form contained a heading entitled "Required Records" which included the
following subheadings: "Retention of Records"; "ATF Form 4473, Firearms
Transaction Record"; "Bound Book Record (27 CFR 178.125(e))"; and "Report of
Multiple Handgun Sales (27 CFR 178.126(a))." The bottom of the form read: "On this
date, 8/6/96, the above listed information was explained to me by ATF Inspector
Bruce Absheer. I have received a copy of this document for my records. [Signed] Paul
E. Haley."

                                          -2-
      On September 16, 2003, ATF received an application for renewal of On
Target's federal firearm license. ATF notified On Target that its application had been
denied. On Target then requested an administrative hearing to contest the licensing
decision.

       At the hearing, Haley testified that he had located 5 of the 51 missing firearms
since the inspection. However, he could not account for the remaining 46 firearms.
During the hearing, Haley recalled speaking to ATF Inspector Absheer and
acknowledged familiarity with ATF record-keeping requirements, including record
timeliness. The hearing officer also noted that On Target sold firearms to unauthorized
purchasers, including a convicted felon, an alien, someone who did not indicate
whether or not he had previously been adjudged as mentally defective, and someone
whose background check was not completed at the time of the transaction. Haley
admitted that his business "got behind" in documenting transactions from
approximately November 2001 through April 2002.

       Following the administrative hearing, the ATF hearing officer upheld the
denial. ATF then issued its final notice of denial. Among other things, the hearing
officer's decision noted that ATF inspections revealed that On Target could not
account for either the identity of the purchaser or the location of at least 46 firearms.

       On Target sought judicial review from the district court. In response, ATF filed
a motion for summary judgment, asserting, among other things, that On Target had
no records identifying the purchasers of a large number of firearms. After On Target
failed to respond to the government's summary judgment motion, the district court
deemed all facts set forth in the government's statement of undisputed material facts
admitted because they were not specifically controverted by On Target. The district
court then granted ATF summary judgment, finding that On Target "willfully" failed
to maintain the proper records under 18 U.S.C. § 923(g) and 27 C.F.R. §§ 478.124 and



                                          -3-
478.125. On Target appeals the grant of summary judgment, arguing that the record
was insufficient to establish On Target's noncompliance as a matter of law.

                                   II. Discussion
       Congress has provided that the ATF shall approve a federal firearms dealer's
license unless the applicant has "willfully violated" a statutory or regulatory
requirement for continued licensing. 18 U.S.C. § 923(d)(1)(C). Federal regulations
require firearms dealers, with limited exceptions not applicable here, to properly
record and retain the transaction records for the acquisition and disposal of every
firearm. 27 C.F.R. § 478.124. The purchase or other acquisition of every firearm must
be recorded "not later than the close of the next business day following the date of
such purchase or acquisition." 27 C.F.R. § 478.125(e). The disposition or sale of
firearms must be recorded "not later than 7 days following the date of such
transaction." Id.

       It is undisputed that On Target violated these firearm record-keeping
regulations; the issue on appeal is whether the violations were willful. For the
government to prove a willful violation of the federal firearms statutes, it need only
establish that a licensee knew of its legal obligation and "purposefully disregarded or
was plainly indifferent to the recordkeeping requirements." Lewin v. Blumenthal, 590
F.2d 268, 269 (8th Cir. 1979). The government is not required to show that the
violations occurred with any bad purpose. Id.

      After a de novo review of the record, Belde v. Ferguson Enterprises, Inc., 460
F.3d 976, 977 (8th Cir. 2006) (standard of review), we agree with the district court
that no genuine issue of material fact exists and that summary judgment was
appropriate. See Fed. R. Civ. P. 56. The administrative hearing disclosed a large
number of violations ranging from On Target's failure to keep proper records on the
acquisition and disposition of firearms to sales of a firearm to someone who had
indicated on their firearm purchase application that he was a convicted felon. Haley,

                                         -4-
On Target's owner, confirmed under oath that ATF inspectors had informed him of his
general record-keeping and firearm tracing duties. Haley also admitted that he had
fallen behind in his record-keeping responsibilities and had not met the firearms
recording requirements.

       Given the uncontroverted evidence demonstrating On Target's awareness of the
legal record-keeping requirements and its repeated failure to follow them, we
conclude that the record evidence sufficiently established that On Target was plainly
indifferent to the requirements of the law. See Lewin, 590 F.2d at 269. Based on our
reading of the record, there was substantial evidence to justify the determination that
On Target's violations were willful. ATF was therefore justified in its refusal to renew
On Target's license. See id.

                                III. Conclusion
      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -5-